Citation Nr: 1243770	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  06-14 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine spondylosis.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

The Veteran presented testimony at Board hearings in October 2009 (before one Veterans Law Judge (VLJ)) and August 2012 (before two Acting VLJs).  VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Each of the three VLJs who took testimony regarding the claims on appeal is assigned to the panel deciding the case.  Thus, the requirement is met.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In December 2009, the Board denied the Veteran's claim for an increased rating for lumbar spine spondylosis.  It also denied the Veteran's claim for increased ratings for radiculopathy of the right and left lower extremities.  It remanded the issue of entitlement to a TDIU.  

The Veteran appealed the issue of entitlement to an increased rating for lumbar spine spondylosis.  The Veteran and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the JMR, the Court remanded the issue to the Board in June 2010.  This issue, along with the issue of entitlement to a TDIU, was remanded by the Board in May 2011.    

The Board notes that according to the JMR, the Veteran abandoned the issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities.  Consequently, the Court dismissed the Veteran's appeal regarding these issues.  However, the Veteran raised the issues again at the August 2012 Board hearing.    

The issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities has been raised by the record, see August 2012 Board hearing transcript, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

At the October 2009 Board hearing, the Veteran had raised the issue of entitlement to service connection for arthritis in his back under Diagnostic Code 5010.  The Board referred this issue to the RO in the December 2009 decision and again in May 2011 remand.  The RO still has not adjudicated the issue.  Consequently, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is warranted prior to deciding the issues on appeal.

The Veteran submitted a February 2012 correspondence in which he stated that he has continued to receive treatment for his back at the VA Medical Center (VAMC) in Tampa, Florida.  He specifically requested the RO to obtain the records from 2009 to the present.  These records have not been requested or incorporated into the claims file (including Virtual VA).  Since the precise nature of the Veteran's medical history is relevant in the present case, and because the Veteran specifically requested that the records be obtained, the Board finds that the claims must be remanded so that the records can be obtained and incorporated into the claims file.  

Additionally, the Veteran underwent a VA examination in August 2010.  The examiner stated that it was at least as likely as not that the Veteran's service-connected disabilities prevent the Veteran from being able to secure and maintain gainful employment.  However, her rationale was based on the problems he had at his most recent job (as a car salesman).  He apparently had difficulty keeping up with the physical demands of the job, including moving around the lot, shoveling snow, and dusting snow off of the vehicles.  The examiner failed to address the Veteran's ability to secure and maintain gainful employment of a sedentary nature.  

The Veteran also submitted a September 2012 correspondence from a private doctor, Dr. C.K.W., which contained an opinion that the Veteran's service-connected disabilities make the Veteran unable to secure and maintain gainful employment.  Dr. C.K.W. also focused largely on the Veteran's inability to perform his job as a car salesman.  He failed to address the Veteran's ability to secure and maintain gainful employment of a sedentary nature.  

At the August 2012 Board hearing, the Veteran testified that the February 2012 examination was the best examination that the VA has ever given him.  However, an opinion regarding entitlement to a TDIU was not requested of this examiner.  The Board finds that an addendum opinion is warranted to determine whether the Veteran's service-connected disabilities render him unable to secure and maintain gainful employment.  The February 2012 examiner should review the claims file and render an opinion that addresses the Veteran's ability to secure and maintain gainful employment, to include employment of a sedentary nature.  She should be instructed to comment on the findings contained in the August 2010 VA examination report and the September 2012 correspondence from Dr. C.K.W.

Currently, the Veteran does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2012).  Nevertheless, he may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  On remand, the AOJ should consider whether the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The Board notes that the TDIU claim was previously referred to the Director of Compensation and Pension Service in October 2010.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make sure that the VA records are updated and in the claims folder.  Specifically, the RO should obtain the treatment records from the Tampa VAMC, dated since 2009.   
 
2.  The RO should obtain an addendum opinion from the February 2012 VA examiner (C.A.T., M.D.).  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be informed of the following facts:

* The Veteran is service connected for spondylosis of the lumbar spine and radiculopathy in the right and left lower extremities;

* The Veteran completed high school and three years of college;

* The Veteran worked as a salesman for approximately eight years. 

Following a review of the evidence in the claims file, to include the post-service treatment records; the medical history obtained from the Veteran; the February 2012 clinical evaluation; the August 2010 clinical evaluation, and the September 2012 correspondence from Dr. C.K.W., the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities are so severe that the Veteran is unable to follow a substantially gainful occupation taking into account his education level (high school and three years of college) and work background. 

The opinion should include a rationale that addresses whether the Veteran could secure and maintain an occupation requiring only sedentary work.  Additionally, the rationale should address the opinions rendered by the VA examiner in the August 2010 VA examination report and Dr. C.K.W. in his September 2012 report. 

If Dr. C.A.T. requests that the Veteran be examined again before providing an addendum, the RO should schedule an examination.

3.  If the February 2012 VA examiner is unavailable to provide an addendum, the Veteran should be afforded an in-person VA examination for the purpose of determining whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities are so severe that he is unable to follow a substantially gainful occupation.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be informed of the following facts:

* The Veteran is service connected for spondylosis of the lumbar spine and radiculopathy in the right and left lower extremities;

* The Veteran completed high school and three years of college;

* The Veteran worked as a salesman for approximately eight years. 

Following a review of the evidence in the claims file, to include the post-service treatment records; the medical history obtained from the Veteran; the February 2012 clinical evaluation; the August 2010 clinical evaluation, and the September 2012 correspondence from Dr. C.K.W., the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities are so severe that he is unable to follow a substantially gainful occupation taking into account his education level (high school and three years of college) and work background. 

The opinion should include a rationale that addresses whether the Veteran could secure and maintain an occupation requiring only sedentary work.  Additionally, the rationale should address the opinions rendered by VA examiner in the August 2010 VA examination report and Dr. C.K.W. in his September 2012 report.

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted, including whether the TDIU claim should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  If the claims remain denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
	KATHLEEN K. GALLAGHER	RYAN T. KESSEL
	             Veterans Law Judge                                 Acting Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
ALEXANDRA P. SIMPSON
Acting Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

